Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of species chlorotoxin, no signallying domain, CD28 TMD, no costimulatory domain, hman IgD as EC spacer, no flexible linker, T cell immune effector cell, and O6-methylguanine-DNA methyltransferase in the reply filed on January 18, 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner used US restriction practice rather than unity of invention practice.  This is not found persuasive because the restriction did not state that there was a lack of unity between the method of treat cancer as set forth in Claims 1-36 and the cells of Claims 37-66’ rather, that the Markush groupings of chlorotoxins, TMDs, signaling domains, costimulatory domains, EC spacers, linkers, effector cells, and survival factors differ in structure and in function and therefore a SPECIES election should be made.  
Upon review of the species election, the Examiner mistakenly used US practice FP 08-01 rather than 371 FP 18-20 for the species election, for which she apologizes. The outcome is the same, and the Examiner believes that no harm has come to Applicants over the mixed use of 371 and US restriction form paragraphs.

	Upon search and reconsideration, the species elections for TMDs, signaling domains, costimulatory domains, EC spacers, linkers, effector cells, and survival factors are withdrawn.
	Claims 37-43, 49, 50, 52-54, 59-61, 63, 67, and 68 are currently pending.
	Benefit of priority is to December 9, 2016.
Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Matthew J. Parker on March 7, 2022.
Examiner’s Amendments to the Claims:
	Please amend the claims as follows:
	1-36. (Cancelled)  
  
	37. (Currently Amended) A T cell comprising at least one vector, the at least one vector directing the expression of a chimeric antigen receptor (CAR) and a survival factor,
	wherein the CAR comprises an extracellular domain comprising chlorotoxin, a transmembrane domain, and cellular resistance to a chemotherapeutic agent, and 
	wherein the T cell expresses an NKG2D receptor.  
	
	38. (Currently Amended) The T cell of claim 37, wherein the intracellular signaling domain is 
	
T cell of claim 37, wherein the transmembrane domain is selected from the group consisting of: T-cell receptor alpha chain, T-cell receptor beta chain, T-cell receptor zeta chain, CD28, CD3 epsilon, CD45, CD4, CD5, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137, CD154, KIRDS2, OX40, CD2, CD27, LFA-1, ICOS, 4-1BB, GITR, CD40, BAFFR, HVEM, SLAMF7, NKp80, CD160, CD19, IL2RP, IL2Ry, IL7Ra, ITGA1, VLA1, CD49a, 1TGA4, IA4, CD49D, ITGA6, VLA-6, CD49f, ITGAD, CD11d, ITGAE, CD103, ITGAL, CD11a, 

	40. (Currently Amended) The T cell of claim 38, wherein the intracellular signaling domain further comprises a costimulatory domain.  
	
	41. (Currently Amended) The T cell of claim 40, wherein the costimulatory domain comprises a functional signaling domain of a polypeptide selected from the group consisting of: CD27, CD28, 4-1BB (CD137), OX40, CD30, CD40, PD-1, ICOS, lymphocyte function- associated antigen- 1 (LFA-1), CD2, CD7, LIGHT, NKG2C, B7-H3, a ligand that specifically binds with CD83, CD5, ICAM-1, GITR, BAFFR, HVEM (LIGHTR), SLAMF7, NKp80 (KLRF1), CD160, CD19, CD4, CD8a, CD80, IL2RP, IL2Ry, IL7Ra, ITGA4, VLA1, CD49a, ITGA4, IA4, CD49D, ITGA6, VLA-6, CD49f, ITGAD, CD11d, ITGAE, CD103, ITGAL, CD11a, 
	
	42. (Original) The T cell of claim 37, wherein the CAR further comprises an extracellular spacer.  

	43. (Original) The T cell of claim 42, wherein the extracellular spacer comprises all or a portion of a hinge region of human IgD or human IgGI and optionally all or a portion of an immunoglobulin heavy chain constant region from human IgGI.  

	44-48. (Cancelled) 

	49. (Previously Presented) The T cell of claim 37, wherein at least one vector directs the expression of a gene encoding the NKG2D receptor.  

	50. (Previously Presented) The T cell of claim 37, wherein the T cell naturally expresses a the NKG2D receptor.  

	51. (Cancelled) 
	
T cell of claim 37, wherein the survival factor allows the T cell to survive in a treatment environment created by the chemotherapeutic agent-  

	53. (Previously Presented) The T cell of claim 52, wherein the chemotherapeutic agent is selected from the group consisting of: trimethotrexate, temozolomide, raltitrexed, S-(4-Nitrobenzyl)-6-thioinosine, 6-benzyguanidine, nitrosoureas, fotemustine, cytarabine, camptothecin, doxorubicin, melphalan, nitrosoureas, and any combination of the foregoing.  

	54. (Currently Amended) The T cell of claim 53, wherein the chemotherapeutic agent is temozolomide.  

	55-58. (Cancelled) 

	59. (Currently Amended) The T cell of claim 37, wherein the survival factor is selected from the group consisting of: O6-methylguanine-DNA methyltransferase, multidrug resistance protein 1, 5' nucleotidase -II, dihydrofolate reductase and thymidilate synthase 

	60. (Original) The T cell of claim 37, wherein the T cell is isolated.  

T cells and a pharmaceutically acceptable carrier, wherein the T cells comprise at least one vector, the at least one vector directing the expression of a chimeric antigen receptor (CAR) and a survival factor, 
	wherein the CAR comprises an extracellular domain comprising chlorotoxin, a transmembrane domain, and 
	wherein the survival factor is a polypeptide that confers cellular resistance to a chemotherapeutic agent, and
	 wherein the T cell expresses an NKG2D receptor.  

	62. (Cancelled)

	63. (Previously Presented) The pharmaceutical composition of claim 61, wherein the T cells are present at greater than or equal to 60% of the total cell population of the composition as determined by flow cytometry.  

	64-66. (Cancelled)

	67. (Previously Presented) The pharmaceutical composition of claim 61, wherein the survival factor is O6-methylguanine-DNA methyltransferase. 

	68. (Cancelled) 

	The following is an Examiner's Statement of Reasons for Allowance: The prior art of record does not teach or suggest T cells expressing both a chlorotoxin CAR and a survival factor that confers cellular resistance to chemotherapeutic agents.  	The closest prior art that teaches chlorotoxin CAR is Barish et al. (IDS; WO 2017/066481, having priority to October 13, 2015). At page 2, for example, Barish et al. teach the expression of chlorotoxin CAR in T cell, wherein the CAR comprises chlorotoxin ECD, TM domains that include CD3, CD4, CD8, and CD28 TMDs (see instant Claim 39), IC signaling domains that include CD3 zeta (see claim 37); and co-stimulatory domains that include 4-1BB (see Claim 41).  These CARs can include extracellular spacers derived from IgG1 (Barish page 12; Claim 43).
	The closest prior art that teaches the survival factor that confers cellular resistance to chemotherapeutic agents is Spencer et al. (cited in the specification at page 30, line 10; WO 2011/053750). Spencer et al. teach T cells expressing O6-methylguanine DNA methyltransferase, dihydrofolate reductase, thymidylate synthase, and/or multiple drug resistance-1 protein (Spencer page 4; Claim 59) for cellular resistance to temozolamide, 6-benzylguanine, and nitrosoureas (Spencer page 2; Claim 53). Spencer et al. teach to administer the cytotoxic immune T cells for the treatment of cancer, wherein the T cells have been transformed to express the chemotherapeutic agent resistance factors so that the T cells survive the further administration of the chemotherapeutic agents.
	Other art of interest include Jacoby et al. (US 2011/0091380) who teach chlorotoxin as a carrier for temozolomide, methotrexate, and doxorubicin ([0022]) and Safdar et al. (2013; Targeted nitric oxide delivery preferentially induces glioma cell chemosensitivity via altered p53 and O6-methylguanine-DNA methyltransferase activity. Biotech and BioEng. 110(4): 1211-1220) who teach chlorotoxin-NO, a glioma specific, NO-donating chlorotoxin derivative that increases the glioma sensitivity to temozolomide while reducing the O6-methylguanine-DNA methyltransferase activity – see abstract.
	The teachings of Barish et al. and of Spencer et al. are unique and there is no nexus that between the two teachings, or any suggestion that these teachings should be combined to arrive at the T cells that are claimed. Jacoby et al. and Safdar et al. provide art that teaches away from “protecting” chlorotoxin from chemotherapeutic agents. Therefore, the claims are allowable over the art of record. 
	Also of note, NKG2D receptors are expressed by and are considered to be a marker for the T cell.  

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656